


109 HR 5777 IH: To amend the Help America Vote Act of 2002 to prohibit a

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5777
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to prohibit a
		  State receiving payments under such Act from using the payments for public
		  communications which promote or oppose a candidate for public office or
		  political party.
	
	
		1.Short TitleThis Act may be cited as the Fair
			 Voter Education Act of 2006.
		2.Prohibiting Use of
			 Election Administration Funds For Public Communications Promoting or Opposing
			 Candidates or Political Parties
			(a)Prohibiting Use
			 of Funds
				(1)Initial payments
			 to improve administration of electionsSection 101(b)(2) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15301(a)(2)) is amended—
					(A)by striking
			 or at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)to disseminate any communication to educate
				voters concerning voting procedures, voting rights, or voting technology which
				directly or indirectly promotes or opposes a candidate for public office or a
				political party, including a communication with images, symbols, or other
				content which emphasizes a particular candidate or party (such as pointing to a
				specific name or party on a ballot), except that a communication shall not be
				considered to promote a candidate or party under this subparagraph solely
				because it includes the name of an election official who is also a candidate
				for public
				office.
							.
					(2)Requirements
			 payments for voting informationSection 251(f) of such Act (42
			 U.S.C. 15401(f)) is amended—
					(A)by striking
			 or at the end of paragraph (1);
					(B)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)to disseminate any voting information
				described in section 302(b)(2) (without regard to the date on which the
				information is disseminated) which directly or indirectly promotes or opposes a
				candidate for public office or a political party, including information with
				images, symbols, or other content which emphasizes a particular candidate or
				party (such as pointing to a specific name or party on a ballot), except that a
				piece of voting information shall not be considered to promote a candidate or
				party under this paragraph solely because it includes the name of an election
				official who is also a candidate for public
				office.
							.
					3.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to communications and information
			 disseminated on or after the date of the enactment of this Act.
		
